Content Schedule



1.
This Content Schedule incorporates the terms of the Master Reseller Agreement
(the "Master Agreement") between Vodafone Group Services Limited ("VGSL"),
registered in England (registered number 3802001), having its registered office
at Vodafone House, The Connection, Newbury, Berkshire RG14 2FN, United Kingdom
and the Content Provider (as defined below) dated 17 January 2005.

 

2.
When signed by VGSL and the Content Provider this Content Schedule is a standing
offer by the Content Provider of the applicable Content (as defined below) to
all Vodafone Group Companies on the terms of the Master Agreement and this
Content Schedule:

 

3.
A Vodafone Group Company may accept the Standing Offer by completing and signing
the Contract Acceptance Notice and following the procedure set out in the Master
Agreement.

 
1. Content Provider
 
Waat Media Corporation; United States of America; Company reg. 2512380;
Address: 18226 Ventura Blvd. Suite 102, Tarzana, CA 91356.
     
2. Content
 
The Company will supply the following video Content to Vodafone Omnitel N.V. in
accordance with agreement as subject to the Vodafone Omnitel N.V. self
regulatory code.
 
52 Erotic videos
 
    Real Media (GPRS) max 90 seconds     3GP - profilo low (GPRS) max 90 seconds
   
3GP - profilo high (Umts) both streaming/download max 150 seconds. max size 2, 8
Mega
         
naming convention:
videonumber_contentprovider_length_description_description_encoding.filetype
 
ES:
    10001_p_90_jenny_blonde realmedia.rm (real media 90 seconds)    
10001_p_90_jenny_blonde_low.3gp (profilo low 90 seconds)    
10001_p_30_jenny_blonde_high.3gp (profilo high 30 seconds)    
 
 
 
NB
Each video must be in three format and must have the naming convention as
indicated up
 
52 Erotic video MMS:
max 30 seconds
 
52 Erotic MMS (slide show)
 
Games
 
Titles
· Vivid EroTrix
· Vivid Bombs 'N Boobs
· Peach Babe Quest XXX
· Playgirl Blox
         
Contents
 
For each title we need:
· one title sreenshot higt resolution, gif format;
· one title sreenshot higt resolution 200x200, gif or tif format;
· coywryte
         
and for each title and each devices we need:
 
· File jad;
· File jar,
· One in game screenshot, git format;
     
3. Content Provider Branding Guidelines
 
Waat Media will provide branded content per VGSL's guidelines.
     
4. Marketing Materials
 
Waat Media will provide marketing materials as requested by VGSL and local
operators.
 
 
5. Content Provider Revenue
 
Content Provider Revenue shall be [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2] of Net Revenue, less all the Deductions. It is
understood that Deductions (if any) shall be deducted from the Content Provider

 
1

--------------------------------------------------------------------------------


 

   
Revenue actually paid to the Content Provider in accordance with Clause 10.2.
         
The Content Provider and VGSL shall seek to agree reasonable commercial models
for 'promotional' content and bundled content as and when required.
     
6. Content Protection
 
The Content Provider shall be responsible for protecting the Content.
     
7. Hosting
 
The Content Provider will provide the Content directly to Vodafone Omnitel NV
for hosting by Vodafone Omnitel NV.
     
8. Languages
 
All languages as may be reasonably requested by VGSL from time to time.
     
9. Territories
 
Italy only

 
 
10. Mobile Devices (to include but not limited to the following)
 
Category
 
Handset
             
UMTS
 
Motorola V1050
   
UMTS
 
Sharp 902
   
UMTS
 
Samsung Z105
   
UMTS
 
Samsung Z107
   
UMTS
 
Sony Ericsson Z1010
   
UMTS
 
Sony Ericsson V800
   
UMTS
 
Motorola V980
   
UMTS
 
Sharp 902
   
UMTS
 
Motorola E1000
   
UMTS
 
Nokia 6630
   
VL Advanced
 
Sharp TQ-GX20
   
VL Advanced
 
Nokia 6600
   
VL Advanced
 
Motorola V525m
   
VL Advanced
 
Sharp TQ-GX10 e GX10i
   
VL Advanced
 
SonyEricsson T610
   
VL Advanced
 
Panasonic X60
   
VL Advanced
 
Panasonic X70
   
VL Advanced
 
Sharp TQ-GX30
   
VL Advanced
 
Panasonic GD87a
   
VL Advanced
 
Nokia 7650
   
VL Advanced
 
Nokia 3200
   
VL Advanced
 
Nokia 3650
   
VL Advanced
 
Nokia 7250 e 7250i

 

   
VL Advanced
 
Panasonic x701
   
VL Advanced
 
Samsung SGH E700 E710
   
VL Advanced
 
Samsung SGH E810i
   
VL Advanced
 
Motorola V600
   
VL Advanced
 
Nokia 3100
   
VL Advanced
 
Nokia 6230
   
VL Basic
 
SonyEricsson T68i
   
VL Basic
 
Motorola C550
   
VL Advanced
 
SonyEricsson Z600
   
VL Basic
 
Motorola T7201
   
VL Basic
 
Motorola C350
   
VL Advanced
 
Nokia 7610
   
VL Basic 
 
Panasonic G60



2

--------------------------------------------------------------------------------


 

   
VL Basic
 
Non certificati
   
VL Advanced
 
Sagem my-V55
   
VL Basic
 
Siemens C62
       
Alcatel OT735
       
Sagem CX 2
       
Alcatel - OT531
                 
Blackberry
             
VL Advanced
 
Panasonic X400
   
VL Advanced
 
Samsung SGH P400
   
VL Advanced
 
Panasonic G50
   
VL Advanced
 
Nokia 6220
   
UMTS
 
LG 8110
   
UMTS
 
LG 8120
       
N9500
   
VL Advanced
 
Nokia 3660
   
VL Advanced
 
Samsung SGH E310
   
VL Basic
 
LG G5400
   
VL Basic
 
SonyEricson T310
   
VL Advanced
 
Samsung SGH V200
   
VL Advanced
 
Siemens S55
   
VL Basic
 
Panasonic GD67
   
VL Advanced
 
Siemens MC60
   
VL Advanced
 
Panasonic GD87
   
VL Advanced
 
Alcatel OT565
   
VL Advanced
 
Mitsubishi Trium Eclipse
   
VL Advanced
 
Samsung E100
   
VL Advanced
 
Nokia 6820
   
VL Advanced
 
Siemens Hera
   
VL Basic
 
Nokia 6650
   
VL Advanced
 
Samsung SGH X100
   
VL Advanced
 
Sagem my-G5
   
VL Advanced
 
Siemens SXI
   
VL Basic
 
Telit G80
   
VL Basic
 
Philips Fisio 822
   
VL Basic
 
Philips Fisio 825
   
VL Advanced
 
Nokia 7600
   
VL Advanced
 
Siemens SL55
   
VL Advanced
 
Siemens M55
   
VL Basic
 
Ericsson T68
   
VL Advanced
 
Samsung SGH Z100
   
VL Basic
 
BlackBerry 7230
   
VL Advanced
 
Siemens A60
   
VL Advanced
 
Sharp GX15
   
VL Advanced
 
Nokia 3300

   
VL Advanced
 
Sagem my-X5
   
VL Advanced
 
Motorola V525
   
VL Advanced
 
SonyEricsson Amy
   
VL Advanced
 
Nokia7200
   
VL Advanced
 
PanasonicG51



3

--------------------------------------------------------------------------------


 

   
VL Basic
 
EricssonT68
   
VL Basic
 
SamsungSGH-S500
   
VL Basic
 
SamsungSGH-P100
   
VL Advanced
 
AlcatelOneTouch 535

 
11. Format
 
Vodafone Omnitel NV shall deliver the Content in the format described in
attached document Exhibit 1.
     
12. Purchase Options
 
As agreed from time to time.
     
13. VGSL Certification
 
Unless VGSL gives written notice otherwise, all Content requires certification
by a QA Company.
     
14. Delivery Timetables
 
The company will make available to Vodafone Omnitel N.V. 52 video clips, 52
video mms, 52 mms, games from April 1st 2005 in the formats indicated on Exhibit
1. (Other Formats if necessary will be made available at a mutually agreed upon
time).
     
15. Relevant Contacts
 
The Content Provider:
         
Technical - Camill Sayadeh
 Tel: +1818 708 9995
 Mob: +1 818 723 2488
 Fax: +1818 708 0598
 camill@waatmedia.com
 
Commercial - Adi Mcabian
                        Tel: +1818 708 9995
                        Mob: +1818 644 1300
                        Fax: +1 818 708 0598
                        adi@waatmedia.com
         
Financial -  Lena Barseghian
                    Tel: +1 818 708 9995
                    Mob: +1 818 687 1377
                    Fax: +1 818 708 0598
                    lena@waatmedia.com
         
VGSL:
         
Commercial - Andrew Stalbow
                        Tel: +44 207 212 0591
                        Mob: +44 7717 618 919
                        Fax: +44 207 212 0701
                        E-mail: Andrew.stalbow@vodafone.com
     
16. Tax Residence
 
The same country as the registered address of the Content Provider set out
above.
     
17. Content Provider's bank account details for electronic transfer payments
 
Payment by VGSL to the Content Provider shall be made by BACS to the following
bank account
 
Bank: EAST WEST BANK, 18321 Ventura Blvd. Tarzana, CA 91356
 
Account Name: The Waat Corporation
 
Account No.: 8270-2648
 
ABA# 322070381
 
The currency of this Agreement shall be in Euros. All financial reports,
statements, invoices, charges and payments made by one Party to the other shall
be in Euros.

 
4

--------------------------------------------------------------------------------


 
18. Special Conditions
 
The Content Provider will comply with all VGSL/Vodafone content standards,
guidelines and policies provided to the Content Provider from time to time. The
Content Provider shall also provide reasonable assistance to help create such
standards and guidelines from time to time.
 
The Commencement Date for this Content Schedule shall be 1 April 2005.
 
The Contents can be distributed/supplied through the following technical
channels:
 
·  the WAP portal
·  the VL! Portal
·  the WEB portal
·  the VO download platform
·  the VO streaming platform
·  the VO portal
·  PDA
·  UMTS
·  AREA BUSINESS
·  BLACKBERRY



Signed on behalf of VGSL:
 
Signed on behalf of Content Provider:
     
/s/ Graeme Ferguson

--------------------------------------------------------------------------------

VGSL authorized signatory
 
/s/ Camill Sayadeh

--------------------------------------------------------------------------------

Content Provider authorized signatory
Print name: Graeme Ferguson
 
Print name: Camill Sayadeh
Position: Director of Global Content Development
 
Position: Head of Operations
Date signed: 08/04/2005
 
Date signed: 29/03/05



*WE HAVE REQUESTED CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS CONTAINED IN
THIS EXHIBIT. THE COPY FILED AS AN EXHIBIT OMITS THE INFORMATION SUBJECT TO THE
CONFIDENTIALITY REQUEST.*
 
5

--------------------------------------------------------------------------------


 
Exhibit 1
 
Format

 
Real Media (GPRS)


File format
 
Real Media
Video codec
 
Real Video 8
Audio codec
 
Real Audio 8 Voice (G2,RA8)
Bitrate control
 
Constant bitrate
MaxTarget bitrate
 
30 Kbps
Video bitrate
 
23.6 Kbps
Audio bitrate
 
6.4 Kbps
Encoded Frame rate
 
10 fps
Exporting mode
 
Two pass encoding
Frame size
 
176x144 (QCIF)
     
3GP - profilo low (GPRS)
         
Encoder
 
Helix Producer Plus 10
Container
 
3GP
Video Codec
 
MPEG4
Bitrate control
 
Constant bitrate
Total bitrate
 
30 Kbps
Video bitrate
 
21 Kbps
Audio Codec
 
AMR-NR
Audio bitrate
 
7950 bps
FpS
 
12.5
Key frame
 
5
Hinting Type
 
Streaming optimized for server
Exporting mode
 
Two pass encoding
Frame size
 
176x144 (QCIF)
     
3GP - profilo high (Umts) both streaming/download
     
Encoder
 
Helix Producer Plus 10
Container
 
3GP
Video Codec
 
MPEG4
Bitrate control
 
Constant bitrate
Total bitrate
 
110 Kbps
Video bitrate
 
100 Kbps
Audio Codec
 
AMR-NR
Audio bitrate
 
10200 bps
FpS
 
12.5
Key frame
 
5
Hinting Type
 
Streaming optimized for server
Exporting mode
 
Two pass encoding
Max file size
 
950 KB (very important, be careful)
Frame size
 
176x144 (QCIF)

 
The parameters indicated above could be subjected to changes of the values so it
will be retain valid until a new communication of VO.
 
6

--------------------------------------------------------------------------------

